Title: To Alexander Hamilton from Jeremiah Olney, 29 December 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseProvidence 29th. Decer. 1791.
Sir

The Brigantine Polly James Munro Jur. Master, the Property of Messrs. Clark & Nightingale Entered here the 27th Inst. from Charleston South Carolina. This Vessel Cleared at my office on the 24th August last for Port au Prince, but it appears from the Master that she arrived at the Cape, having on Board, when she cleared, Three hundred & Fourteen Barrels of salted Provisions One hundred & Twenty Barrels of Pickled Fish and Eleven Hhds. of Dryed Fish weighing Eighty Quintals one Quarter and 23 oz all duty entered for Exportation, but the Troubles at the Cape were such as entirely to prevent Trade, in consequence of which, the Master, after much Trouble and Solicitation obtained permission to Depart with Vessel and Cargo, and arrived on the latter Part of Octr. at Charles Ton where he says he landed and disposed of the Dryed Fish, Twenty & half Barrels salted Provisions and Forty five Barrels of Pickled Fish, having now on Board the Remainder of Said pickled Fish & Provisions: And as they cannot be Relanded by the 62nd Section of the Collection law, I am induced Sir, from the peculiar Circumstance of the Case and a fixed belief that no Fraud was intended against the Revenue, to ask your opinion whether said articles may not be relanded (and the Bond Cancelled) or at least untill the Vessel, which is now unfit to proceed on a Forreign Voyage, can be repaired and put in order to take them again onbd? Should this expedient be inadmissable with your Ideas of the law, I request Sir your Speedy Instructions as to the Stepts it may be proper for me Further, to persue in the present Case.
I am very Respectfully  Sir  your Most Obed. Hum. Servt.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury

